Citation Nr: 1145161	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954, including service in Korea.

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection claims for a dental disorder and PTSD.  

In a June 2008 decision, the Board denied the Veteran's respective claims and he appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a February 2010 memorandum decision, affirmed denial of the dental disorder and thus the matter is no longer before the Board.  However, the Court vacated and remanded the Board's decision addressing the service connection claim for PTSD for consideration of the then recent Clemons v. Shinseki, 23 Vet. App. 1 (2009), decision.  

In November 2010, as to comply with the Court's memorandum decision and Clemons, the Board recharacterized the Veteran's service connection claim and remanded matter for additional development.  On remand, the RO bifurcated the Veteran's appeal to claims of service connection for PTSD and for psychiatric disability other than PTSD, to specifically include generalized anxiety disorder.  See September 8, 2011, Supplemental Statement of the Case; October 12, 2011, VA Form 8 "Certification of Appeal.  As such, the Board has identified the issues as set forth on the title page.  See Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).

The decision below grants the aspect of the Veteran's service connection claim for PTSD, while remanding the matter of entitlement to such benefits for an acquired psychiatric disorder, other than PTSD.  As this adjudication in no way impacts the claim being remained and represents a complete grant of the benefits sought on appeal for PTSD, the Board finds that the claims are not inextricably intertwined and that no possible prejudice to the Veteran flows from the Board's adjudication of the service connection claim for PTSD, prior to honoring his hearing request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's PTSD had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, while remanding entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  Thus, this determination represents a complete grant of the benefits sought on appeal for PTSD and there is no need not discuss VA's duty to notify and assist.

The Veteran seeks service connection for PTSD.  He maintains that his psychiatric symptoms had their onset in service, are related to fear of hostile military activity while deployed to the Korean Theater of Operations and have persisted since separation from service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, service records confirm the Veteran service in the Korean Theater of Operations with the 899th Quartermaster Laundry Company, during the Korean War.  While VA has not undertaken inquiry with the United States Army and Joint Services Records Research Center (JSSRC) to obtain definitive evidence that he or his unit was subjected to enemy attack while the stationed in Korea, the Veteran provides an account of experiencing a fear of hostile military activity, to include fear of death and/or personal injury, and such is generally consistent with the circumstances, places and times of his tour of duty.  Thus, although he had a non-combat military occupational specialty, the relevant time and location of his deployment is consistent with experiencing the events/circumstances that presented actual or threatened death/serious injury.  What is more the Veteran's account of these experiences has remained generally consistent and there is no clear and convincing evidence counter to his account of in-service experiences.  The Veteran's account of in-service stressor is consistent with his service.  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between his stressor and a diagnosis of PTSD.  In April 2003, the Veteran was provided a psychiatric examination from a VA fee-basis psychiatrist.  During the examination, the psychiatrist reported the Veteran's account of in-service stressors, to include fear related death/injury and hostile military activity.  Based on the Veteran's account, current examination findings and relevant medical evidence, the psychiatrist indicated that the DSM-IV criteria for PTSD were met.  Then, the psychiatrist conveyed that the Veteran's sufficiently confirmed stressors provided, at least s partial basis, for this diagnosis.  As such, the Veteran has a current diagnosis of PTSD for purposes of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran was provided an August 2011 VA examination.  The examination report reflects the examiner's notation of the Veteran's account of in-service stressors and psychiatric symptomatology.  However, the examiner did not diagnosis PTSD because a current cognitive disorder prevented the Veteran from interpreting and answering the majority of the questions posed as part of the psychiatric evaluation.  Nevertheless, upon reviewing the evidence of record, the examiner stated a diagnosis of PTSD may have been previously warranted but the Veteran's current cognitive impairment made it impossible to ascertain if the DSM-IV criteria were present at the time of the examination.  

As an initial matter, the Board finds the Veteran's account of in and post-service psychiatric symptomatology to be competent and credible.  See Jandreau, 492 F.3d at 1377.  Additionally, as previously noted, the Veteran's claimed in-service stressors have been sufficiently confirmed, pursuant to 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  The record also contains correspondences from the Veteran that were likely composed during his deployment to the Korean Theater of Operations, many years prior to seeking any VA benefits for PTSD, which are also generally consistent with his current account of stressors and psychiatric symptoms.  These factors together make the Veteran's statements in this regard competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinions of record addressing the determinative matter at hand weigh in favor of the Veteran's claim.  The April 2003 VA fee-basis psychiatric examination clearly indicated that the Veteran's sufficiently confirmed stressors, at least in part, supported a DSM-IV diagnosis of PTSD.  Significantly, the April 2003 psychiatric report also reflects the psychiatrist's consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Further, although not provided by a VA psychiatrist or psychologist, the record strongly indicates that VA contracted with this psychiatrist, as to obtain the April 2003 psychiatric assessment of the Veteran, permitting this report to properly serve as a basis to establish the claim.  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the Board finds the April 2003 VA fee-basis examination to provide highly probative evidence in favor of the Veteran's claim.  

Additionally, while not diagnosing PTSD, the August 2011 VA examiner stated such the diagnosis may have been warranted in the past, at least arguably, conveying an opinion that the Veteran's claimed stressors at some time supported a DSM-IV diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, when considered in light of all other evidence, the August 2011 VA examination provides at least a competent medical suggestion that there was a nexus between a diagnosis of PTSD and the Veteran's claimed in-service stressor.  Thus, service connection is warranted.


ORDER

Service connection for PTSD is granted.  

REMAND

Prior to the Board promulgation of a decision on the pending service connection claim for an acquired psychiatric disorder, other than PTSD, the Veteran's attorney, in a September 2011 statement, requested that the Veteran have an opportunity to testify at a Board hearing by videoconference.  To date,  he has not been scheduled for such a hearing, and thus, this claim must be remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should contact the Veteran, as well as his attorney, and schedule him for a videoconference hearing before a Veterans Law Judge, at the appropriate RO, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran and his attorney should be associated with the claims folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


